1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     MICHAEL LEON WILLIAMS,                              Case No. 3:19-cv-00366-MMD-CBC
7                                        Petitioner,                     ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                   Respondents.
11

12          This case began with a petition for a writ of habeas corpus under 28 U.S.C. § 2254
13   filed by Michael Leon Williams, an individual incarcerated at Ely State Prison in Nevada.
14   On July 1, 2019, Williams filed a habeas petition (ECF No. 1-1), along with an application
15   to proceed in forma pauperis (ECF No. 1).
16          The information provided with the application to proceed in forma pauperis
17   indicates that Williams is unable to pay the filing fee for this action. The Court will therefore
18   grant his application.
19          The Court has reviewed Williams’s habeas petition pursuant to Rule 4 of the Rules
20   Governing Section 2254 Cases in the United States District Courts and determines that
21   it merits service on the Respondents and a response. The Court will direct the Clerk of
22   Court to serve the petition upon Respondents, and will set a schedule for Respondents’
23   appearance and response.
24          It is therefore ordered that Petitioner’s Application to Proceed in Forma Pauperis
25   (ECF No. 1) is granted. Petitioner is granted leave to proceed in forma pauperis. Petitioner
26   will not be required to pay the filing fee for this action.
27          It is further ordered that the Clerk of Court is directed to separately file the petition
28   for writ of habeas corpus, and the exhibits filed by Petitioner in support of the petition,
1    which are currently attached to the in forma pauperis application at ECF Nos. 1-1 and 1-

2    2.

3           It is further ordered that the Clerk of Court is directed to add Aaron D. Ford,

4    Attorney General of the State of Nevada, as counsel for Respondents.

5           It is further ordered that the Clerk of Court is directed to electronically serve upon

6    Respondents a copy of the petition for writ of habeas corpus and a copy of this order.

7           It is further ordered that Respondents will have 60 days from the date on which the

8    petition is served upon them to appear in this action and answer or otherwise respond to

9    the petition. If Respondents file an answer, Petitioner will have 60 days to file a reply to

10   the answer. If Respondents file a motion to dismiss, Petitioner will have 60 days to file a

11   response to the motion to dismiss, and then Respondents will have 30 days to file a reply

12   to Petitioner’s response.

13          DATED THIS 5th day of July 2019.

14

15
                                               MIRANDA M. DU
16                                             UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
